Citation Nr: 0825614	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-36 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran served on active military duty from July 1966 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD based on his combat experiences while in 
Vietnam, which his VA psychologist reports as including an 
incident in which "his landing zone was overrun," requiring 
the use of 'beehive rounds' of ammunition, resulting in death 
and dismemberment of many.  VA treatment records from 2005 
reflect the veteran's attendance at PTSD groups.  The 
veteran's treatment records since that time to the present 
date should also be obtained, as they may be relevant to the 
adjudication of this claim.

The veteran's DD-214 discharge report indicates that the 
veteran served a portion of his active duty in Vietnam where 
he served as a field artillery crewman.  His VA psychologist 
reports that the veteran served in Vietnam as a radioman in 
the 1st Cavalry Division.  (The veteran's service medical 
records show Vietnam service with C Battery, 2/19th 
Artillery, 1st Cavalry Division).  However, the veteran's 
service personnel records are not currently associated with 
his claims file, and efforts to obtain them should be made.

Additionally, the current record does not reflect any 
meaningful effort to corroborate the veteran's claimed 
stressors.  The letter sent to the veteran to inform him of 
the information and evidence necessary to establish his 
claim, indicated that his claim was for "post pragmatic 
syndrome" and "post pramatia syndrome," and  there is no 
indication veteran was ever sent a stressor identification 
letter.  This should be accomplished.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the veteran's VA 
treatment records from the Long Beach, 
California VA Medical Center from May 2005 
forward.

2.  Obtain the veteran's service personnel 
records, if available.

3.  The RO should request the veteran to 
provide any additional information, 
including dates, locations, names of other 
persons involved, etc. relating to his 
claimed in-service stressors.  The veteran 
should also report any details relating to 
his statement that he engaged in combat. 
The veteran should be advised that any 
additional information would be helpful to 
obtain supportive evidence of the claimed 
stressors and that he should be specific 
as possible so that an adequate search for 
corroborating information can be 
conducted.

4.  Once the above requested development 
has been accomplished, the RO should 
conduct any additional development that 
logically follows, including obtaining any 
reports as would describe the activities 
of the veteran's Vietnam unit of 
assignment (apparently C Battery, 2/19th 
Artillery, 1st Cavalry Division), and 
conducting a VA examination.  

5.  When the requested development has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




